

Exhibit 10.45.1


Building Materials Holding Corporation


2005 Deferred Compensation Plan for Executives
Amendment #1


ARTICLE 3. DEFERRED COMPENSATION


3.1
Deferral Elections




 
(b)
Company Contributions. The Company shall not be obligated to make any other
contribution to the Plan on behalf of any Participant at any time. Company may
make Company Contributions to the Plan on behalf of one or more the
Participants. Company Contributions, if any, made to Participant Accounts shall
be determined in the sole and absolute discretion of the Company, and may be
made without regard to whether the Participant to whose Account such
contribution is credited has made, or is making, deferrals. The Company shall
not be bound or obligated to apply any specific formula or basis for calculating
the amount of any Company Contributions, and the Company shall have sole and
absolute discretion as to the allocation of Company Contributions among
Participants’ Accounts. The use of any particular formula or basis for making a
Company Contribution in one year shall not bind or obligate the Company to use
such formula or basis in any other year. Currently the company is matching 50%
of up to the first 6% of employee contributions (25% of the first 4% for
SelectBuild), including bonus and/or long term incentive compensation.

 
3.2
VESTING. All deferrals from Eligible Compensation elected by the Participant
shall be fully vested at all times. Notwithstanding any provision of the Plan to
the contrary, Company Contributions, if any, may be subject to a substantial
risk of forfeiture in accordance with the terms of a vesting schedule, which may
be selected by the Company in its sole and absolute discretion. The vesting
schedule for company contributions is currently the same as for the qualified
401k plan (20% per calendar year of service where a minimum of 1000 hours is
worked) which may be waived by the compensation committee of the board of
directors. Should a change of control, as defined, occur, all contributions by
the company will be immediately 100% vested. Service with predecessor companies
is counted for purposes of vesting purposes.

 
 
 

--------------------------------------------------------------------------------

 
 